Citation Nr: 1435434	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from April 1967 to April 1971, which included a tour of duty in the Republic of Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  
 

FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise (i.e., acoustic trauma) during service.

3.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA disability compensation purposes.

4.  There is clear and convincing evidence that the Veteran did not exhibit symptoms of bilateral sensorineural hearing loss, to include any chronic symptoms, during service.

5.  The Veteran did not exhibit continuous symptoms of bilateral sensorineural hearing loss since service.

6.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

7.  Bilateral sensorineural hearing loss was manifested many years after service separation and is not causally or etiologically related to service. 

8.  There is clear and convincing evidence that the Veteran did not exhibit symptoms of tinnitus during service. 

9.  The Veteran's current tinnitus symptomatology had its onset many years after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2008 notice letter sent prior to the initial denial of the service connection claims for bilateral hearing loss and tinnitus, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  

Also, the Veteran underwent VA medical examination in connection with the appeal in January 2009.  The VA audiologist provided a medical opinion based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  The VA audiologist performed a thorough audiological evaluation of the Veteran.  In consideration thereof, the Board finds that the VA audiologist had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

The Veteran, through the representative in the May 2014 Informal Hearing Presentation (brief), contends that the  VA medical examination was inadequate because the VA audiologist considered neither his statements nor that noise exposure had been conceded; however, the VA audiologist's report shows that she did consider the Veteran's statements and history of noise exposure.  There is no indication that there are any relevant facts the VA audiologist did not consider.  The Veteran also contends, on the February 2012 VA Form 9, that the opinion of the VA audiologist should be given less weight than that of a hearing specialist because the audiologist does not have adequate expertise; however, by regulation, state-licensed audiologists are competent to perform examinations for hearing impairment for VA disability compensation purposes.  38 C.F.R. § 4.85 (2013).  Consequently, the Board finds that the audiologist did have the expertise necessary to give a medical opinion on the nexus between the Veteran's current bilateral sensorineural hearing loss and service.  

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss. Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as "other organic disease of the nervous system"; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran's currently diagnosed tinnitus is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection for Bilateral Hearing Loss Analysis

The Veteran contends that his bilateral sensorineural hearing loss was caused by acoustic trauma he suffered during service.  The Veteran also contends that he had bilateral sensorineural hearing loss during and since service.   

After a review of the evidence, the Board finds that the Veteran currently has a bilateral sensorineural hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  At the January 2009 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
55
55
LEFT
25
20
50
55
60

The speech recognition score with the Maryland CNC Test was 84 percent for the right ear and 88 percent for the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  

The above evidence sufficiently establishes a "disability" of current bilateral sensorineural hearing loss as defined by 38 C.F.R. § 3.385 (referred to as "impairment").  For both ears, the auditory threshold at the 2000 Hz, 3000 HZ, and 4000 Hz frequencies is greater than 40 decibels.  Also, the speech recognition scores using the Maryland CNC Test are less than 94 percent for both ears.  

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran engaged in combat with the enemy during service.  Although the Veteran is not in receipt of any military citations that denote combat service, the Veteran served in the Republic of Vietnam from October 1967 to October 1968, and was assigned to the 146th Aviation Company 224th Aviation Battalion.  See service personnel records.  The Veteran was part of the VN Counter Offensive Phase III, TET Counter Offensive 6th Campaign, VN Counter Offensive Phase IV, and VN Counter Offensive Phase V.  The November 2008 Joint Services Records Research Center (JSRRC) response shows that the 146th Aviation Company was located in Tan Son Nhut, which  underwent enemy attacks using heavy gunfire and artillery, with no damages or casualties reported.  The JSRRC report also finds that the Tan Son Nhut airbases were prime targets of the enemy's TET offensive initiated in January 1968.  The information from the JSRRC response is consistent with the Veteran's reports of combat experience.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran had combat service; therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable.  

The Board finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  The DA Form 20 shows that the Veteran served as a Multi Engine Command Aircraft Mechanic and Airplane Technical Inspector in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that individuals with a duty MOS related to working with aircraft had a high probability of exposure to hazardous noise in service.  Additionally, the Veteran has stated that he was not provided hearing protection while working around aircraft and he also reported exposure to combat noise.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his combat service and is, therefore, credible.  38 U.S.C.A. § 1154(b).

The Board finds that there is clear and convincing evidence against a finding that bilateral sensorineural hearing loss symptoms, to include any chronic symptoms, had their onset during service.  On the April 2010 Notice of Disagreement, the Veteran asserted that the onset of his hearing problems occurred during active military service; however, the assertion is inconsistent with, and outweighed by, other more credible evidence in the record.  Service treatment records are absent of any complaint or finding for hearing loss, and the Veteran's hearing was clinically evaluated as normal at the March 1971 service separation examination.   See also September 1969 service examination report (noting normal hearing).  Also, on the September 1970 and March 1971 service reports of medical history, the Veteran checked "No" when asked if he then had or had ever had any hearing loss.  

The Board finds that hearing loss is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, are of significant probative value and weigh against the credibility of the Veteran's later lay account of hearing loss symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

On the December 2013 VA Form 646,  the representative  questioned the validity of the above referenced service examinations because the Veteran's hearing test results from the examinations improved over time.  Although there is some differentiation at threshold levels in the service audiological exams, the March 1967 entrance examination and March 1971 separation examination showed hearing within normal limits bilaterally.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing a medical treatise, CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988), to reflect that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss outside the normal range).  The VA audiologist specifically noted that the Veteran's hearing was normal bilaterally at both enlistment and separation.  The September 1969 service medical examination similarly showed normal hearing bilaterally.  The representative has presented no evidence showing that the Veteran's hearing at the time of the service separation examination was worse than reflected in the March 1971 service separation examination report.  For these reasons, the Board finds that the service medical exams showing normal bilateral hearing are credible and of significant probative value.

In his April 2010 Notice of Disagreement, the Veteran wrote that he reported hearing problems to medical personnel during service on at least two occasions; however, these statements are inconsistent with the service treatment records, which show no such reports of hearing problems. The Veteran was given the opportunity to report a hearing problem on the September 1970 and March 1971 service reports of medical history, but he checked "No" when asked if he then had or had ever had any hearing loss at those times.  The Veteran also confirmed that there were no changes in his medical condition in April 1971, following his service separation examination.  As the statements made by the Veteran during service are more contemporaneous, so are more likely to describe accurately his physical state at that time, they are deemed more credible and of greater probative value than his recent statements in connection with his claim with VA for compensation disability benefits decades after service.  

The Board finds that the absence of service treatment records of hearing loss, which would have ordinarily been recorded during service, and the Veteran's contemporaneous, in-service denial of hearing loss in September 1970, March 1971, and April 1971, is clear and convincing evidence that the Veteran did not exhibit symptoms of bilateral sensorineural hearing loss, to include any chronic symptoms, during service.

The Board next finds the weight of the evidence demonstrates that symptoms of bilateral sensorineural hearing loss have not been continuous since service separation in April 1971.  The earliest evidence of any hearing loss problems is in May 2008,  approximately thirty-seven years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years after service is one factor that weighs against a finding of continuous symptoms of bilateral sensorineural hearing loss since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Additionally, the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  The earliest diagnosis of bilateral sensorineural hearing loss was in January 2009, many years after service separation.  Therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  

On the question of nexus between current bilateral sensorineural hearing loss and service, the Board finds that the weight of the evidence is against finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure.  After review of the record, consideration of the Veteran's in-service noise exposure, and an examination of the Veteran, the January 2009 VA audiologist opined that the Veteran's bilateral hearing loss disability was less likely than not related to noise exposure during service.  In support of the medical opinion, the VA audiologist reasoned that the service treatment records were absent of any diagnosis of hearing loss and the service entrance and service separation audiograms showed hearing within normal limits bilaterally.  The VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the January 2009 VA medical opinion is of significant probative value.  

The Veteran submitted a purported June 2008 private medical opinion that the sensorineural hearing loss was at least as likely as not caused by noise exposure in the military.  The June 2008 medical opinion did not provide any rationale for the medical opinion; therefore, the Board affords the June 2008 private medical opinion no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

While the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between bilateral sensorineural hearing loss and active service, including combat noise exposure, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Also, as explained above, the Veteran's lay statement that hearing loss onset occurred during service is not credible.  The VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's hearing and service.  There is no adequate medical opinion to the contrary of record.  

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss and, consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus Analysis

The Veteran also contends that he currently suffers from tinnitus due to military noise exposure, specifically exposure to extreme piston and turbine engines.  The Veteran contends that he had tinnitus symptoms during and since service.  

After a review of the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  The Veteran has consistently reported that he currently experiences tinnitus symptoms, and tinnitus is a condition capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  As discussed above, the Board also finds that the Veteran was exposed to loud noise (i.e., acoustic trauma) in service.  

The Board finds that there is clear and convincing evidence against a finding that tinnitus symptoms had their onset during service.  On the April 2010 Notice of Disagreement, the Veteran asserted that tinnitus symptoms began in service; however, the assertion is inconsistent with, and outweighed by, his own, more contemporaneous history as recorded in the service treatment records, as well as statements made by the Veteran since service.  Service treatment records are absent of any complaint, finding, or treatment for tinnitus, and the Veteran's ears and drums were clinically evaluated as normal at the March 1971 service separation examination.  See also September 1969 service examination report (noting normal ears and drums).  Also, on the September 1970 and March 1971 service reports of medical history, the Veteran checked "No" when asked if he then had or had ever had any ear, nose, or throat trouble.  The Veteran was specifically asked whether he had any ear, nose, or throat trouble on the September 1970 and March 1971 service reports of medical history, and his ears and drums were evaluated at the time of the September 1969 and March 1971 service examinations.  The Board finds that tinnitus is a condition that would have ordinarily been recorded during service; therefore, the complete service treatment records, which were generated contemporaneous to service and are likely to accurately reflect the Veteran's physical condition, are of significant probative value and weigh against the credibility of the Veteran's later lay account of tinnitus symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

Also, during the course of the appeal, the Veteran has provided inconsistent statements regarding the onset of tinnitus symptomatology.  As stated above, on the April 2010 Notice of Disagreement, the Veteran reported that he suffered from tinnitus in the service; however, at the January 2009 VA audiological examination, the Veteran reported that the onset of tinnitus symptomatology began approximately "20 years ago" which would be approximately eighteen years after service ended.  In the February 2012 VA Form 9, the Veteran attempted to explain this discrepancy by saying that he had not been prepared to answer questions about the tinnitus onset date.  This is an unconvincing explanation, as the question of onset of symptoms of tinnitus is a relatively simple question that only requires an honestly recalled answer, and does not require any preparation.  Tinnitus is a symptom to which the Veteran is competent to testify and which he alone subjectively experiences.  See Charles, 16 Vet. App. 370 ("ringing in the ears is capable of lay observation").  

In the April 2010 Notice of Disagreement, the Veteran further explained that he had thought the VA audiologist was asking general questions rather than asking about a specific date, and he identified the onset as twenty years ago because his hearing had "gone downhill" since he was in the army.  This is also an unconvincing explanation because the Veteran in fact responded with a specific date of 20 years prior, rather than responding generally with a statement such as "ever since service"; the Veteran's own response reflects he understood a request for specific date of onset.  Moreover, regardless of the way the question was worded, the Veteran could have simply indicated that the tinnitus had been present in service and/or since service; he did not offer such a history in response to the question of onset of tinnitus.  Rather, the history he did offer shows post-service onset of tinnitus.  The Board does not find these explanations credible, because the question of when tinnitus symptoms began it a simple question that does not require preparation but only requires an accurate report of the onset of symptomology.  

In light of the service treatment records showing no tinnitus symptoms during service and the inconsistent lay statements by the Veteran regarding the onset of tinnitus, the Board does not find the Veteran's more recent account of tinnitus symptoms during service and since service to be credible evidence; therefore, it is of no probative value.  Furthermore, the service treatment records showing no complaint of hearing problems during service, including tinnitus symptoms, and inconsistent statements regarding the onset of hearing problems is clear and convincing evidence against finding that tinnitus symptoms began during service.    

The Board further finds that the weight of the evidence is against finding that tinnitus, which first manifested many years after service separation, is otherwise causally or etiologically related to service.  Based on review of the record and interview and examination of the Veteran, the January 2009 VA audiologist opined that tinnitus was not a result of acoustic trauma incurred during military service.  In support of the medical opinion, the January 2009 VA audiologist reasoned that the onset of tinnitus occurred approximately eighteen years after military service.  The January 2009 VA audiologist's medical opinion is of significant probative value because it is based on an accurate history of symptoms, diagnosis, and treatment, provides a sound rationale, and is more consistent with the credible facts found in this case.

The Veteran submitted a June 2008 private medical statement purporting to opine that tinnitus was at least as likely as not caused by noise exposure in the military.  As discussed above, the Board finds the June 2008 private medical opinion is of lesser probative value than the medical opinion of the VA audiologist because it did not provide any rationale; therefore, the Board further finds the private medical opinion is of no probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  

The Board notes that the Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because its symptoms are observable through the senses.  However, as explained above, the Veteran's competent report of tinnitus symptoms during and since service is not credible.  The evidence establishes factually that there were no symptoms of tinnitus during service or for many years after service.  In such cases where tinnitus is not shown until many years after service separation, the Veteran, as a lay person, does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current tinnitus and active service.  Such opinions as to causation involve making findings based primarily on medical knowledge of the etiology of auditory disorders that manage to be asymptomatic for years or decades.  The January 2009 VA audiologist, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and service.  As discussed above, there 

is no adequate opinion to the contrary of record.  The Board finds that the evidence weighs against finding that tinnitus was causally or etiologically related to service; therefore, service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


